Name: Decision No 2066/2003/EC of the European Parliament and of the Council of 10 November 2003 on the continued application of areal-survey and remote-sensing techniques to the agricultural statistics for 2004 to 2007 and amending Decision 1445/2000/EC
 Type: Decision
 Subject Matter: farming systems;  EU finance;  information technology and data processing;  management
 Date Published: 2003-11-26

 Avis juridique important|32003D2066Decision No 2066/2003/EC of the European Parliament and of the Council of 10 November 2003 on the continued application of areal-survey and remote-sensing techniques to the agricultural statistics for 2004 to 2007 and amending Decision 1445/2000/EC Official Journal L 309 , 26/11/2003 P. 0009 - 0009Decision No 2066/2003/EC of the European Parliament and of the Councilof 10 November 2003on the continued application of areal-survey and remote-sensing techniques to the agricultural statistics for 2004 to 2007 and amending Decision 1445/2000/ECTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 285 thereof,Having regard to the proposal by the Commission,In accordance with the procedure provided for in Article 251 of the Treaty(1),Whereas:(1) Decision No 1445/2000/EC of the European Parliament and of the Council of 22 May 2000 on the application of areal-survey and remote-sensing techniques to the agricultural statistics for 1999 to 2003(2) will lapse on 31 December 2003.(2) The need to have adequate information on land use and on the condition of crops is especially felt in the context of new developments in the common agricultural policy and with a view to enlargement, particularly for the analysis of interactions between agriculture, the environment and rural areas.(3) The Commission's report to the European Parliament and the Council on the implementation of these measures over the period from 1999 to 2003 shows that it would be useful to continue them for a further four years.(4) The procedures for implementing the measures contained in Decision 1445/2000/EC should be continued and enhanced in the light of the experience gained and the results achieved.(5) The remote-sensing activities requiring further research and development in the period 2004 to 2007 are covered by the Sixth Framework Programme in the field of research and development(3).(6) This Decision lays down, for the entire duration of the programme, a financial framework constituting, for the budgetary authority, the principal point of reference within the meaning of point 33 of the Interinstitutional Agreement between the European Parliament, the Council and the Commission of 6 May 1999(4) on budgetary discipline and improvement of the budgetary procedure, for the budgetary authority during the annual budgetary procedure,HAVE DECIDED AS FOLLOWS:Article 1Decision 1445/2000/EC shall be amended as follows:1. the following shall be added at the end of Article 1(1):"These measures shall be continued for a period of four years beginning on 1 January 2004";2. Article 3 shall be replaced by the following:"Article 3The financial framework for the implementation of this programme for the period 2004 to 2007 is hereby set at EUR 7,85 million.The annual appropriations shall be authorised by the budgetary authority within the limits of the financial perspective.";3. in Article 6, "31 July 2003" shall be replaced by "31 July 2007";4. in Article 7, "31 December 2003" shall be replaced by "31 December 2007".Article 2This Decision shall take effect on the 20th day following the date of its publication in the Official Journal of the European Union.Done at Brussels, 10 November 2003.For the European ParliamentThe PresidentP. CoxFor the CouncilThe PresidentA. Marzano(1) Opinion of the European Parliament of 1 July 2003 (not yet published in the Official Journal) and Council Decision of 29 September 2003 (not yet published in the Official Journal).(2) OJ L 163, 4.7.2000, p. 1.(3) OJ L 232, 29.8.2002, p. 1.(4) OJ C 172, 18.6.1999, p. 1.